DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, Claims 1-8 in the reply filed on 06/14/2021 is acknowledged.  Claims 9-10 are withdrawn.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The 
The abstract of the disclosure is objected to because:
Word limit is exceeded (205 words).
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-4 are objected to because of the following informalities:
 Claim 1, lines 2-3, change: “or a turbine of an axial flow type”
Claim 1, line 24, change: “base aerofoil profile in [[the]] a position”
Claim 1, line 32, change: “the elevated portion being further”
Claim 2, lines 11, 14, 18, 21, 24, and 26 should each be changed: “the [[base]] modified aerofoil profile”.  This change is consistent with the drawings (“AFM” in Figs. 5A-5C and the specification p. 7, lines 15-32).
Claim 3, line 7, change: “smoothly decrease [[up]] to zero”
Claim 4, lines 7-8, change: “smoothly decrease [[up]] to zero”
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “outflow angle”  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "axial flow type" in the line 3.  The use of the word “type” renders the claim indefinite because it is unclear what the term “type” is intended to convey with regard to the boundaries of the claim, and therein the metes and bounds of the claim cannot be determined (see MPEP 2173.05(b)(III)(E)).
Claim 3 is indefinite because the claim recites the limitation “wherein an outflow angle of a blade cascade is smaller than a designed value and becomes minimum and heights on both sides of distribution of the heights smoothly decrease up to zero, the blade cascade being constituted of only the base blade parts alone”.
First of all, it is unclear what an “outflow angle” is because the specification nor the drawings provided show how the “outflow angle” is defined or the location of the outflow angle.  The claim then compares the “outflow angle” with a “designed value” by reciting that “the outflow angle is smaller than a designed value and becomes minimum”.  It is unclear if the “designed value” is a value of a comparative angle to the outflow angle or if the designed value is a threshold or limit.  Further, the limitation “becomes minimum” is unclear because the metes and bounds of the limitation cannot be determined since it is unclear of what becomes minimum due to the lack of antecedent basis.  It is unclear if the angle or the height becomes minimum.  Further, the limitation, “the blade cascade being constituted of only the base blade parts alone” is indefinite because it is unclear how this can be possible since a blade cascade is 
Claim 4 is rejected for the same reasons as claim 3 above. 

Dependent claims are also rejected due to their dependency of a rejected independent claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hasenjager et al. (US 7,597,544).


    PNG
    media_image1.png
    607
    472
    media_image1.png
    Greyscale

Fig. 6’


    PNG
    media_image2.png
    683
    607
    media_image2.png
    Greyscale

Fig. 3’

Regarding claim 2, Hasenjager et al. discloses wherein the rear side curve (“CPR”, Fig. 3’) is a part of an ellipse (a portion of the ellipse “elp” overlaps with the rear side curve “CPR”, Fig. 3’’ below, and therein the rear side curve is part of an ellipse) whose endpoint of a major axis is the trailing edge (major axis “mj” ends at trailing edge 12, in Fig. 3’’ below, the major axis “mj” is displaced to the left for clarify of the drawing), whose major axis is orthogonal to a virtual straight line being tangent to the trailing edge portion curve of the base aerofoil profile at the trailing edge (as shown in Fig. 3’’ below, the major axis “mj” is orthogonal (i.e., perpendicular) to the virtual straight line “vs” that is tangent to the trailing edge portion curve “CPR” at the trailing edge 12 of the modified aerofoil profile (i.e., aerofoil portion shown in Fig. 3’)), and whose minor diameter (“mi”, 


    PNG
    media_image3.png
    675
    675
    media_image3.png
    Greyscale

Fig. 3’’

Regarding claim 3, Hasenjager et al. discloses wherein the elevated portion (“EP”, Fig. 3’’’ below) has heights (an exemplary height “H” is shown below wherein the height is measured from the a reference line “ref” (connecting an inflection point P5 to the peak of the trailing edge 12) to the outer contour (i.e. solid black line of EP shown in 

    PNG
    media_image4.png
    631
    589
    media_image4.png
    Greyscale

Fig. 3’’’


    PNG
    media_image5.png
    656
    567
    media_image5.png
    Greyscale

Fig. 3’’’’

Regarding claim 5, Hasenjager et al. discloses wherein the hub region is a region of 0 to 50% of an overall span of the base blade part as a distance from a hub side end portion of the base blade part, and the tip region is a region of 0 to 50% of the overall span of the base blade part as a distance from a tip side end portion of the base blade part (as shown by the turbine airfoil in Fig. 7B’ below, an imaginary line extending at midpoint (50%) of the radial span of the airfoil separates a tip region “TR” from a hub region “HR”, wherein the tip region is defined from 0 to 50% of the overall radial span of the airfoil from the TIP and wherein the hub region is defined from 0 to 50% of the overall radial span of the airfoil from the HUB).


    PNG
    media_image6.png
    450
    695
    media_image6.png
    Greyscale

Fig. 7B’

Regarding claim 7, Hasenjager et al. discloses wherein the hub region is a region of 0 to 50% of an overall span of the base blade part as a distance from a hub side end portion of the base blade part, and the tip region is a region of 0 to 50% of the overall span of the base blade part as a distance from a tip side end portion of the base blade part (as shown by the turbine airfoil in Fig. 7B’, an imaginary line extending at midpoint (50%) of the radial span of the airfoil separates a tip region “TR” from a hub region “HR”, wherein the tip region is defined from 0 to 50% of the overall radial span of the airfoil from the TIP and wherein the hub region is defined from 0 to 50% of the overall radial span of the airfoil from the HUB).
Regarding claim 8, Hasenjager et al. discloses wherein the hub region is a region of 0 to 50% of an overall span of the base blade part as a distance from a hub side end portion of the base blade part, and the tip region is a region of 0 to 50% of the overall span of the base blade part as a distance from a tip side end portion of the base blade part (as shown by the turbine airfoil in Fig. 7B’, an imaginary line extending at midpoint 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928.  The examiner can normally be reached on Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        08/10/2021